
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.44

--------------------------------------------------------------------------------

GRAPHIC [g102847.jpg]

Employment Agreement for David M. Thomas

As Amended and Restated at December 3, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




IMS HEALTH, INC.

Employment Agreement for David M. Thomas

As Amended and Restated at December 3, 2002


 
  Page

--------------------------------------------------------------------------------

1. Employment   1
2. Term
 
1
3. Offices and Duties
 
1  
(a) Generally
 
1   (b) Place of Employment   2   (c) Rank of Executive Within Company   2
4. Salary and Annual Incentive Compensation.
 
2  
(a) Base Salary
 
2   (b) Annual Incentive Compensation   2
5. Long-Term Compensation, Including Restricted Stock, Stock Options, and
Benefits,
    Deferred Compensation, and Expense Reimbursement
 
3  
(a) Executive Compensation Plans
 
3   (b) Employee and Executive Benefit Plans   3   (c) Acceleration of Awards
Upon a Change in Control   4   (d) Deferral of Compensation   4   (e)
Reimbursement of Expenses   5   (f) Corporate Aircraft   5   (g) Company
Registration Obligations   5
6. Termination Due to Retirement, Death, or Disability
 
5  
(a) Retirement
 
5   (b) Death   6   (c) Disability   6   (d) Other Terms of Payment Following
Retirement, Death, or Disability   8
7. Termination of Employment For Reasons Other Than Retirement, Death, or
Disability
 
8   (a) Termination by the Company for Cause   8   (b) Termination by Executive
Other Than For Good Reason   8   (c) Termination by the Company Without Cause
Prior to a Change in Control   8   (d) Termination by Executive for Good Reason
Prior to a Change in Control   10   (e) Termination by the Company Without Cause
After a Change in Control   12   (f) Termination by Executive for Good Reason
After a Change in Control   15   (g) Other Terms Relating to Certain
Terminations of Employment   16

i

--------------------------------------------------------------------------------


8. Definitions Relating to Termination Events
 
16   (a) "Cause"   16   (b) "Change in Control"   17   (c) "Compensation Accrued
at Termination"   18   (d) "Disability"   18   (e) "Good Reason"   18   (f)
"Potential Change in Control"   19   (g) "Special SERP Benefit".   19
9. Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax-Related
    Provisions
 
19   (a) Rabbi Trust Funded Upon Potential Change in Control   19   (b) Gross-up
If Excise Tax Would Apply   20
10. Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement
 
21   (a) Non-Competition   21   (b) Non-Disclosure; Ownership of Work   22   (c)
Cooperation With Regard to Litigation   22   (d) Non-Disparagement   22   (e)
Release of Employment Claims   22   (f) Forfeiture of Outstanding Options   22  
(g) Survival   23
11. Governing Law; Disputes; Arbitration
 
23   (a) Governing Law   23   (b) Reimbursement of Expenses in Enforcing Rights
  23   (c) Arbitration   23   (d) Interest on Unpaid Amounts   23
12. Miscellaneous
 
23   (a) Integration   23   (b) Successors; Transferability   24   (c)
Beneficiaries   24   (d) Notices   24   (e) Reformation   25   (f) Headings   25
  (g) No General Waivers   25   (h) No Obligation To Mitigate   25   (i)
Offsets; Withholding   25   (j) Successors and Assigns   25   (k) Counterparts  
25   (l) Due Authority and Execution   25   (m) Representations of Executive  
25
13. Indemnification
 
26

ii

--------------------------------------------------------------------------------


IMS HEALTH, INC.


--------------------------------------------------------------------------------

Employment Agreement for David M. Thomas

As Amended and Restated at December 3, 2002


--------------------------------------------------------------------------------

        THIS EMPLOYMENT AGREEMENT by and between IMS HEALTH, INC., a Delaware
corporation (the "Company"), and David M. Thomas ("Executive") shall become
effective as of November 14, 2000 (the "Effective Date"). The amendment and
restatement of this Employment Agreement (the "Agreement") shall become
effective as of December 3, 2002.


W I T N E S S E T H


        WHEREAS, the Company desires to employ Executive as Chairman of the
Board and Chief Executive Officer of the Company, and Executive desires to
accept such employment on the terms and conditions herein set forth.

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

        1.    Employment.

        The Company hereby agrees to employ Executive as its Chairman of the
Board and Chief Executive Officer, and Executive hereby agrees to accept such
employment and serve in such capacities, during the Term as defined in Section 2
(subject to Section 7(c) and 7(e)) and upon the terms and conditions set forth
in this Agreement. Prior to October 7, 2002, Executive served as President of
the Company, which office and title he relinquished with his consent.

        2.    Term.

        The term of employment of Executive under this Agreement (the "Term")
shall be the period commencing on the Effective Date and ending on December 31,
2003 and any period of extension thereof in accordance with this Section 2,
except that the Term will end at a date, prior to the end of such period or
extension thereof, specified in Section 6 or 7 in the event of termination of
Executive's employment. The Term, if not previously ended, shall be extended
automatically without further action by either party by one additional year
(added to the end of the Term) first on December 31, 2003 (extending the Term to
December 31, 2004) and on each succeeding December 31 thereafter, unless either
party shall have served written notice in accordance with Section 12(d) upon the
other party on or within 90 days before the December 31 extension date electing
not to extend the Term further as of that December 31 extension date, in which
case employment shall terminate on that December 31 and the Term shall end at
that date, subject to earlier termination of employment and earlier termination
of the Term in accordance with Section 6 or 7. The foregoing notwithstanding, in
the event there occurs a Potential Change in Control during the period of
180 days prior to the December 31 on which the Term will terminate as a result
of notice given by Executive hereunder, the Term shall be extended automatically
at that December 31 by an additional period such that the Term will extend until
the 180th day following such Potential Change in Control.

        3.    Offices and Duties.

        The provisions of this Section 3 will apply during the Term, except as
otherwise provided in Section 7(c) and 7(e):

        (a)    Generally.    Executive shall serve as the Chairman of the Board
and Chief Executive Officer of the Company and shall be nominated and, if
elected, shall serve as a member of the Board of Directors of the Company (the
"Board") and, for so long as he is serving on the Board, Executive agrees to
serve as a member of any Board committee if the Board shall elect Executive to
such committee. In any and all such capacities, Executive shall report only to
the Board of Directors of the Company. Executive shall have and perform such
duties, responsibilities, and authorities as are

--------------------------------------------------------------------------------


customary for the chairman of the board and chief executive officer of a
publicly held corporation of the size, type, and nature of the Company as they
may exist from time to time and consistent with such position and status, but in
no event shall such duties, responsibilities, and authorities be reduced from
those of Executive or his predecessor at the Effective Date. Executive shall
devote his full business time and attention, and his best efforts, abilities,
experience, and talent, to the positions of Chairman of the Board and Chief
Executive Officer and for the businesses of the Company without commitment to
other business endeavors, except that Executive (i) may make personal
investments which are not in conflict with his duties to the Company and manage
personal and family financial and legal affairs, (ii) may serve as a member of
the board of directors of Fortune Brands, Inc., The MONY Group, Inc., Cognizant
Technology Solutions Corporation, The TriZetto Group, Inc. and EZGOV.com.Inc.,
(iii) undertake public speaking engagements, and (iv) serve as a director of (or
similar position with) any other business or an educational, charitable,
community, civic, religious, or similar type of organization with the approval
of the Board of Directors of the Company, so long as such activities (i.e.,
those listed in clauses (i) through (iv)) do not preclude or render unlawful
Executive's employment or service to the Company or otherwise materially inhibit
the performance of Executive's duties under this Agreement or impair the
business of the Company or its subsidiaries.

        (b)    Place of Employment.    Executive's principal place of employment
shall be at the Company's principal executive offices in Fairfield, Connecticut;
Executive has consented to the move of the Company's principal executive offices
to that location from Westport, Connecticut.

        (c)    Rank of Executive Within Company.    As Chairman of the Board and
Chief Executive Officer of the Company, Executive shall be the highest-ranking
executive of the Company.

        4.    Salary and Annual Incentive Compensation.

        As partial compensation for the services to be rendered hereunder by
Executive, the Company agrees to pay to Executive during the Term the
compensation set forth in this Section 4.

        (a)    Base Salary.    The Company will pay to Executive during the Term
a base salary the annual rate of which in 2000 and 2001 shall be $750,000,
payable commencing at the beginning of the Term in accordance with the Company's
usual payroll practices with respect to senior executives (except to the extent
deferred under Section 5(d)). Executive's annual base salary shall be reviewed
by the Compensation and Benefits Committee of the Board (the "Committee") on
January 1 of each year of the Term, beginning on January 1, 2002, and may be
increased above, but may not be reduced below, the then-current rate of such
base salary. For purposes of this Agreement, "Base Salary" means Executive's
then-current base salary.

        (b)    Annual Incentive Compensation.    The Company will pay to
Executive during the Term annual incentive compensation which shall offer to
Executive an opportunity to earn additional compensation based upon performance
in amounts determined by the Committee in accordance with the applicable plan
and consistent with past practices of the Company; provided, however, that the
annual target incentive opportunity shall be 100% of Base Salary for achievement
of target level performance, with the nature of the performance and the levels
of performance triggering payments of such annual target incentive compensation
for each year to be established after consultation with Executive and
communicated to Executive during the first quarter of such year by the Committee
provided that Executive shall receive an annual incentive payment of no less
than $750,000 for 2001 (with a matching award of Restricted Stock Units ("PERS")
under the Performance-Based Restricted Stock Program. In addition, the Committee
(or the Board) may determine, in its discretion, to increase Executive's annual
target incentive opportunity or provide an additional annual incentive
opportunity, in excess of the annual target incentive opportunity, payable for
performance in excess of or in addition to the performance required for payment
of the annual target incentive amount. Any annual incentive compensation payable
to Executive shall be paid in accordance with the Company's usual practices with

2

--------------------------------------------------------------------------------


respect to payment of incentive compensation to senior executives (except to the
extent deferred under Section 5(d)).

        5.    Long-Term Compensation, Including Restricted Stock, Stock Options,
and Benefits, Deferred Compensation, and Expense Reimbursement.

        (a)    Executive Compensation Plans.    Executive shall be entitled
during the Term to participate, without discrimination or duplication, in all
executive compensation plans and programs intended for general participation by
senior executives of the Company, as presently in effect or as they may be
modified or added to by the Company from time to time, subject to the
eligibility and other requirements of such plans and programs (provided that for
purposes of eligibility and benefit participation levels under these programs
that are not tax-qualified or otherwise subject to nondiscrimination
requirements under the Internal Revenue Code of 1986, as amended, Executive
shall be given full service credit for service with IBM Corporation ("Past
Service Credit") and, with respect to any other plans and/or programs, Past
Service Credit so long as the tax qualified and/or non-discriminatory status is
not jeopardized), including without limitation any stock option plans, plans
under which restricted stock/restricted stock units, PERS or
performance-accelerated restricted stock/restricted stock units may be awarded,
other annual and long-term cash and/or equity incentive plans, and deferred
compensation plans.

        In furtherance of and not in limitation of the foregoing:

(i)The Company shall grant Executive as of the Effective Date 100,000 Restricted
Stock Units ("RSUs") pursuant to and subject to the terms of the Company's
Amended and Restated 1998 Stock Incentive Plan, effective July 20, 1999, as
amended from time to time ("1998 Plan") (the "Initial RSU Grant"). The Initial
RSU Grant shall vest on the first anniversary of the date of grant (or the
earlier termination of Executive without Cause or for Good Reason)

(ii)The Company shall grant to Executive stock options (the "Initial Options")
to acquire 1,000,000 common shares of the Company, par value $.01 per share (the
"Company Common Stock"). The Initial Options shall be granted as of the
Effective Date under the 1998 Plan, shall have an exercise price per share equal
to the Fair Market Value (as defined in the 1998 Plan) of the Company Common
Stock on the date of grant, shall vest and become fully exercisable on the first
anniversary of the date of grant (or the earlier termination of Executive
without Cause or for Good Reason) and shall provide for an exercise period equal
to (x) the remaining option term of ten years from date of grant for so long as
Executive remains employed or (y) upon Executive's termination of employment
without Cause or for Good Reason, the shorter of the remaining option term or
three years from date of termination.

(iii)The Initial RSU Grant and Initial Options shall satisfy any stock ownership
guidelines applicable to Executive through December 31, 2003.

(iv)The Company shall grant Executive as of the first anniversary of the
Effective Date an additional 100,000 RSUs pursuant to and subject to the terms
of the 1998 Plan or such other plan as may be designated by the Committee (the
"2001 RSU Grant"). The 2001 RSU Grant shall vest as to one-third of the RSUs on
each of the first, second and third anniversary date of grant (or the earlier
termination of Executive without Cause or for Good Reason).

        (b)    Employee and Executive Benefit Plans.    Executive shall be
entitled during the Term to participate, without discrimination or duplication,
in all employee and executive benefit plans and programs of the Company, as
presently in effect or as they may be modified or added to by the Company from
time to time, to the extent such plans are available to other senior executives
or employees of the Company, subject to the eligibility and other requirements
of such plans and programs, including without limitation plans providing
pensions, supplemental pensions, supplemental

3

--------------------------------------------------------------------------------


and other retirement benefits, medical insurance, life insurance, disability
insurance, and accidental death or dismemberment insurance, as well as savings,
profit-sharing, and stock ownership plans, provided that such benefit plans and
programs, in the aggregate, shall provide Executive with benefits and
compensation substantially no less favorable than those provided by the Company
to Executive under such plans and programs as in effect on the Effective Date.
Additionally, Executive shall be eligible to participate in and receive benefits
under the Company's Employee Protection Plan ("EPP").

        In furtherance of and not in limitation of the foregoing, during the
Term:

(i)Executive will participate as Chairman of the Board and Chief Executive
Officer in all executive and employee vacation and time-off programs; provided
that Executive shall be entitled to a minimum of 25 vacation days annually;

(ii)Executive will be entitled to retirement benefits substantially no less
favorable than those under the defined benefit pension plans and programs of the
Company, including the IMS Health Incorporated Supplemental Executive Retirement
Plan (the "SERP"), as in effect on the Effective Date (subject to such
enhancement to benefits as are provided hereunder, including Sections 7(e) and
(f)); provided, however, that, the provisions of the SERP notwithstanding,
(A) for vesting purposes under the SERP, Executive shall be credited with
28 years of "Service," based on his prior employment with IBM Corporation and
(B) Executive shall be entitled to the greater of (x) the "Retirement Benefit"
as determined under the SERP without modification by this Agreement (other than
clause (A) above) and (y) the "Special SERP Benefit" as defined in Section 8(g).

        Any provision to the contrary contained in this Agreement
notwithstanding, unless Executive is terminated by the Company for "Cause" (as
defined in Section 8(a)) or Executive terminates voluntarily and not for "Good
Reason" (as defined in Section 8(e)), Executive may elect continued
participation after termination of employment in the Company's health and
medical coverage for himself and his spouse and dependent children after such
coverage would otherwise end for his lifetime (under rules in effect at the
Effective Date hereof); provided, however, that in the event of such election,
Executive shall pay the Company each year an amount equal to (i), during the
first 18 months after termination (or other applicable period under COBRA), the
then-current annual COBRA premium being paid (or payable) by any other former
employee of the Company, and (ii), thereafter, the annual amount payable in
accordance with standard payment rates applicable to employees who have retired
at the date of Executive's termination of employment, except in each case as may
be otherwise provided under Section 6 or 7. If Executive's age and years of
service do not qualify him for full benefits under the Company's retiree health
benefits plan, Executive and his spouse and qualifying dependents shall be
entitled to the same benefits as would have been provided if Executive's age and
years of service had qualified for full benefits under such plan.

        (c)    Acceleration of Awards Upon a Change in Control.    In the event
of a Change in Control (as defined in Section 8(b)), or as otherwise provided
for hereunder, all outstanding stock options, restricted stock, RSUs and other
equity-based awards then held by Executive shall become vested and exercisable.

        (d)    Deferral of Compensation.    If the Company has in effect or
adopts any deferral program or arrangement permitting executives to elect to
defer any compensation, Executive will be eligible to participate in such
program on terms no less favorable than the terms of participation of any other
senior executive officer of the Company. Any plan or program of the Company
which provides benefits based on the level of salary, annual incentive, or other
compensation of Executive shall, in determining Executive's benefits, take into
account the amount of salary, annual incentive, or other compensation prior to
any reduction for voluntary contributions made by Executive under any deferral
or similar contributory plan or program of the Company, but shall not treat any
payout or settlement under such a deferral or similar contributory plan or
program to be additional salary, annual incentive, or other

4

--------------------------------------------------------------------------------


compensation for purposes of determining such benefits, unless otherwise
expressly provided under such plan or program.

        (e)    Reimbursement of Expenses.    The Company will promptly reimburse
Executive for all reasonable business expenses and disbursements incurred by
Executive in the performance of Executive's duties during the Term in accordance
with the Company's reimbursement policies as in effect from time to time.

        (f)    Corporate Aircraft.    Executive and his immediate family shall
be entitled to use Company aircraft for all business and reasonable personal
travel, except that Executive shall use commercial aircraft (first class for
international flights and domestic flights in excess of 2 hours; business class
for all other flights) where use of Company aircraft is not practical. Executive
shall be responsible for the payment of taxes on imputed income attributable to
personal use of Company aircraft, except that, whenever Executive uses Company
aircraft for business purposes and is accompanied by an immediate family member
whose use of Company aircraft results in the imputation of income to Executive,
the Company shall pay Executive additional cash compensation in an amount
sufficient to allow Executive to pay taxes on (i) such additional compensation,
plus (ii) the income imputed to Executive because of such family member's use of
Company aircraft.

        (g)    Company Registration Obligations.    The Company will use its
best efforts to file with the Securities and Exchange Commission and thereafter
maintain the effectiveness of one or more registration statements registering
under the Securities Act of 1933, as amended (the "1933 Act"), the offer and
sale of shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being "restricted securities"
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.

        6.    Termination Due to Retirement, Death, or Disability.

        (a)    Retirement.    Executive may elect to terminate employment
hereunder by retirement at or after age 60 or at such earlier age as may be
approved by the Board (in either case, "Retirement"). At the time Executive's
employment terminates due to Retirement, the Term will terminate, all
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease except for obligations which expressly continue
after termination of employment due to Retirement, and the Company will pay
Executive, and Executive will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination (as defined in Section 8(c));

(ii)In lieu of any annual incentive compensation under Section 4(b) for the year
in which Executive's employment terminated, an amount equal to the annual
incentive compensation that would have become payable in cash to Executive
(i.e., excluding the portion payable in PERS or in other non-cash awards) for
that year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Committee following completion of the
performance year), multiplied by a fraction the numerator of which is the number
of days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

(iii)The vesting and exercisability of stock options held by Executive at
termination and all other terms of such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted (subject to Section 10(f) hereof); and

(iv)All restricted stock and deferred stock awards, including outstanding PERS
awards, all other long-term incentive awards, and all deferral arrangements
under Section 5(d), shall be

5

--------------------------------------------------------------------------------

governed by the plans and programs under which the awards were granted or
governing the deferral, and all rights under the SERP and any other benefit plan
shall be governed by such plan, as modified by this Agreement.

        (b)    Death.    In the event of Executive's death which results in the
termination of Executive's employment, the Term will terminate, all obligations
of the Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after death,
and the Company will pay Executive's beneficiary or estate, and Executive's
beneficiary or estate will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination;

(ii)In lieu of any annual incentive compensation under Section 4(b) for the year
in which Executive's death occurred, an amount equal to the annual incentive
compensation that would have become payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for that year
if his employment had not terminated, based on performance actually achieved in
that year (determined by the Committee following completion of the performance
year), multiplied by a fraction the numerator of which is the number of days
Executive was employed in the year of his death and the denominator of which is
the total number of days in the year of death;

(iii)The vesting and exercisability of stock options held by Executive at death
and all other terms of such options shall be governed by the plans and programs
and the agreements and other documents pursuant to which such options were
granted; and

(iv)All restricted stock and deferred stock awards, including outstanding PERS
awards, all other long-term incentive awards, and all deferral arrangements
under Section 5(d), shall be governed by the plans and programs under which the
awards were granted or governing the deferral, and all rights under the SERP and
any other benefit plan shall be governed by such plan, as modified by this
Agreement.

        (c)    Disability.    The Company may terminate the employment of
Executive hereunder due to the Disability (as defined in Section 8(d)) of
Executive. Such employment shall terminate at the expiration of the 30-day
period referred to in the definition of Disability set forth in Section 8(d),
unless Executive has returned to service and presented to the Company a
certificate of good health prior to such termination as specified in
Section 8(d). Upon termination of employment, the Term will terminate, all
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease except for obligations which expressly continue
after termination of employment due to Disability, and the Company will pay
Executive, and Executive will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination;

(ii)In lieu of any annual incentive compensation under Section 4(b) for the year
in which Executive's employment terminated, an amount equal to the annual
incentive compensation that would have become payable in cash to Executive
(i.e., excluding the portion payable in PERS or in other non-cash awards) for
that year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Committee following completion of the
performance year), multiplied by a fraction the numerator of which is the number
of days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

(iii)The vesting and exercisability of stock options held by Executive at
termination and all other terms of such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted, as modified by this Agreement;

6

--------------------------------------------------------------------------------

(iv)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(v)Disability benefits shall be payable in accordance with the Company's plans,
programs and policies (including the SERP) as modified by this Agreement, and
all deferral arrangements under Section 5(d) will be settled in accordance with
the plans and programs governing the deferral, provided that, if the Company's
payment obligation (determined on a monthly basis) pursuant to
Section 7(c)(ii) hereof (the "Section 7(c)(ii) Payments") would have been
greater than the monthly payments if Executive's termination of employment had
been treated as a termination by the Company without Cause, Executive shall be
entitled to an additional monthly payment equal to the difference between the
Section 7(c)(ii) Payments and the monthly payments due Executive pursuant to
this Section 6(c)(v), to the extent of such excess; and

(vi)For the period extending from the date of termination due to Disability
until the date Executive reaches age 65, Executive shall continue to participate
in those employee and executive benefit plans and programs under Section 5(b) to
the extent such plans and programs provide medical insurance, disability
insurance and life insurance benefits (but not other benefits, such as pension
and retirement benefits, provided under Section 5(b)) in which Executive was
participating immediately prior to termination, the terms of which allow
Executive's continued participation, as if Executive had continued in employment
with the Company during such period or, if the terms of such plans or programs
do not allow Executive's continued participation, Executive shall be paid a cash
payment equivalent on an after-tax basis to the value of the additional benefits
(of the type described in this Section 6(c)(vi)) Executive would have received
under such plans or programs had Executive continued to be employed during such
period following Executive's termination until age 65, with such benefits
provided by the Company at the same times and in the same manner as such
benefits would have been provided to Executive under such plans and programs (it
being understood that the value of any insurance-provided benefits will be based
on the premium cost to Executive, which shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating); provided, however, that Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 6(c)(vi).

7

--------------------------------------------------------------------------------



        (d)    Other Terms of Payment Following Retirement, Death, or
Disability.    Nothing in this Section 6 shall limit the benefits payable or
provided in the event Executive's employment terminates due to Retirement,
death, or Disability under the terms of plans or programs of the Company more
favorable to Executive (or his beneficiaries) than the benefits payable or
provided under this Section 6 (except in the case of annual incentives in lieu
of which amounts are paid hereunder), including plans and programs adopted after
the date of this Agreement. Amounts payable under this Section 6 following
Executive's termination of employment, other than those expressly payable
following determination of performance for the year of termination for purposes
of annual incentive compensation or otherwise expressly payable on a deferred
basis, will be paid as promptly as practicable after such termination of
employment.

        7.    Termination of Employment For Reasons Other Than Retirement,
Death, or Disability.    

        (a)    Termination by the Company for Cause.    The Company may
terminate the employment of Executive hereunder for Cause (as defined in
Section 8(a)) at any time. At the time Executive's employment is terminated for
Cause, the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease, and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

(i)Executive's Compensation Accrued at Termination (as defined in Section 8(c));

(ii)All stock options, restricted stock and deferred stock awards, including
outstanding PERS awards, and all other long-term incentive awards will be
governed by the terms of the plans and programs under which the awards were
granted, as modified by this Agreement; and

(iii)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral, and all rights under the
SERP and any other benefit plan shall be governed by such plan, as modified by
this Agreement.

        (b)    Termination by Executive Other Than For Good Reason.    Executive
may terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 8(e)) at any time. An election by Executive not to
extend the Term pursuant to Section 2 hereof shall be deemed to be a termination
of employment by Executive for reasons other than Good Reason at the date of
expiration of the Term, unless a Change in Control (as defined in Section 8(b))
occurs prior to, and there exists Good Reason at, such date of expiration. At
the time Executive's employment is terminated by Executive other than for Good
Reason the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease, and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

(i)Executive's Compensation Accrued at Termination;

(ii)All stock options, restricted stock and deferred stock awards, including
outstanding PERS awards, and all other long-term incentive awards will be
governed by the terms of the plans and programs under which the awards were
granted; and

(iii)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral, and all rights under the
SERP and any other benefit plan shall be governed by such plan, as modified by
this Agreement.

        (c)    Termination by the Company Without Cause Prior to a Change in
Control.    The Company may terminate the employment of Executive hereunder
without Cause, if at the date of termination no Change in Control or a Potential
Change in Control has occurred, upon at least 90 days' written notice to
Executive. The foregoing notwithstanding, the Company may elect, by written
notice to Executive, to terminate Executive's positions specified in Sections 1
and 3 and all other obligations of Executive and the Company under Section 3 at
a date earlier than the expiration of such 90-day period, if so specified by the
Company in the written notice, provided that Executive shall be treated as an
employee of the

8

--------------------------------------------------------------------------------


Company (without any assigned duties) for all other purposes of this Agreement,
including for purposes of Sections 4 and 5, from such specified date until the
expiration of such 90-day period. An election by the Company not to extend the
Term pursuant to Section 2 hereof shall be deemed to be a termination of
Executive's employment by the Company without Cause at the date of expiration of
the Term and shall be subject to this Section 7(c) if at the date of such
termination no Change in Control or a Potential Change in Control has occurred;
provided, however, that, if Executive has attained age 65 at such date of
termination, such termination shall be deemed a Retirement of Executive. At the
time Executive's employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

(i)Executive's Compensation Accrued at Termination;

(ii)Cash in an aggregate amount equal to the sum of (1) two times the sum of
(A) Executive's Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive's annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of Executive's annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
PERS or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year (the sum
of (A) and (B) being herein referred to as the "Cash Compensation") and (2), if
the remainder of the Term would have exceeded two years at the date of
termination, an amount equal to the Cash Compensation multiplied by a fraction
the numerator of which is the number of days in the remaining Term in excess of
730 and the denominator of which is 365. The amount determined to be payable
under this Section 7(c)(ii) shall be payable in monthly installments over the
24 months following termination, without interest, except the Company may elect
to accelerate payment of the remaining balance of such amount and to pay it as a
lump sum, without discount;

(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive's employment terminated, an amount equal to the portion
of Executive's annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination, multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;

(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects (including the period following termination
during which such options may be exercised), such options shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such options were granted;

(v)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

9

--------------------------------------------------------------------------------

(vi)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral and all rights under the SERP
and any other benefit plan shall be governed by such plan, as modified by this
Agreement; and

(vii)For a period of two years after such termination (but not after Executive
attains age 65), Executive shall continue to participate in those employee and
executive benefit plans and programs under Section 5(b) to the extent such plans
and programs provide medical insurance, disability insurance and life insurance
benefits (but not other benefits, such as pension and retirement benefits,
provided under Section 5(b)) in which Executive was participating immediately
prior to termination, the terms of which allow Executive's continued
participation, as if Executive had continued in employment with the Company
during such period; provided, however, that such participation shall terminate,
or the benefits under such plans and programs shall be reduced, if and to the
extent Executive becomes covered (or is eligible to become covered) by plans of
a subsequent employer or other entity to which Executive provides services
during such period providing comparable benefits. If the terms of the Company
plans and programs referred to in this Section 7(c)(vii) do not allow
Executive's continued participation, Executive shall be paid a cash payment
equivalent on an after-tax basis to the value of the additional benefits
described in this Section 7(c)(vii) Executive would have received under such
plans or programs had Executive continued to be employed during such period,
with such benefits provided by the Company at the same times and in the same
manner as such benefits would have been provided to Executive under such plans
and programs (it being understood that the value of any insurance-provided
benefits will be based on the premium cost to Executive, which shall not exceed
the highest risk premium charged by a carrier having an investment grade or
better credit rating); provided, however, that Executive must continue to
satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(c)(vii). Executive agrees to promptly
notify the Company of any employment or other arrangement by which Executive
provides services during the benefits-continuation period and of the nature and
extent of benefits for which Executive becomes eligible during such period which
would reduce or terminate benefits under this Section 7(c)(vii); and the Company
be entitled to recover from Executive any payments and the fair market value of
benefits previously made or provided to Executive hereunder which would not have
been paid under this Section 7(c)(vii) if the Company had received adequate
prior notice as required by this sentence.

        (d)    Termination by Executive for Good Reason Prior to a Change in
Control.    Executive may terminate his employment hereunder for Good Reason,
prior to a Change in Control, upon 90 days' written notice to the Company;
provided, however, that, if the Company has corrected the basis for such Good
Reason within 30 days after receipt of such notice, Executive may not terminate
his employment for Good Reason with respect to the matters addressed in the
written notice, and therefore Executive's notice of termination will
automatically become null and void. At the time Executive's employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except as
expressly provided below), and the Company will pay Executive, and Executive
will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination;

(ii)Cash in an aggregate amount equal to the sum of (1) two times the sum of
(A) Executive's Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the greater of (x) the portion of Executive's annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination or (y) the portion of Executive's annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in

10

--------------------------------------------------------------------------------

PERS or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year (the sum
of (A) and (B) being herein referred to as the "Cash Compensation") and (2), if
the remainder of the Term would have exceeded two years at the date of
termination, an amount equal to the Cash Compensation multiplied by a fraction
the numerator of which is the number of days in the remaining Term in excess of
730 and the denominator of which is 365. The amount determined to be payable
under this Section 7(d)(ii) shall be payable in monthly installments over the
24 months following termination, without interest, except the Company may elect
to accelerate payment of the remaining balance of such amount and to pay it as a
lump sum, without discount;

(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive's employment terminated, an amount equal to the portion
of Executive's annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination, multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;

(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects (including the period following termination
during which such options may be exercised), such options shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such options were granted;

(v)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(vi)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral and all rights under the SERP
and any other benefit plan shall be governed by such plan, as modified by this
Agreement; and

(vii)For a period of two years after such termination (but not after Executive
attains age 65), Executive shall continue to participate in those employee and
executive benefit plans and programs under Section 5(b) to the extent such plans
and programs provide medical insurance, disability insurance and life insurance
benefits (but not other benefits, such as pension and retirement benefits,
provided under Section 5(b)) in which Executive was participating immediately
prior to termination, the terms of which allow Executive's continued
participation, as if Executive had continued in employment with the Company
during such period; provided, however, that such participation shall terminate,
or the benefits under such plans and programs shall be reduced, if and to the
extent Executive becomes covered (or is eligible to become covered) by plans of
a subsequent employer or other entity to which Executive provides services
during such period providing comparable benefits. If the terms of the Company
plans and programs referred to in this Section 7(d)(vii) do not allow
Executive's continued participation, Executive shall be paid a cash payment
equivalent on an after-tax basis to the value of the additional benefits
described in this Section 7(d)(vii) Executive would have received under such
plans or programs had Executive continued to be employed during such period,
with such benefits provided by the Company at the same times and in the same

11

--------------------------------------------------------------------------------

manner as such benefits would have been provided to Executive under such plans
and programs (it being understood that the value of any insurance-provided
benefits will be based on the premium cost to Executive, which shall not exceed
the highest risk premium charged by a carrier having an investment grade or
better credit rating); provided, however, that Executive must continue to
satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(d)(vii). Executive agrees to promptly
notify the Company of any employment or other arrangement by which Executive
provides services during the benefits-continuation period and of the nature and
extent of benefits for which Executive becomes eligible during such period which
would reduce or terminate benefits under this Section 7(d)(vii); and the Company
shall be entitled to recover from Executive any payments and the fair market
value of benefits previously made or provided to Executive hereunder which would
not have been paid under this Section 7(d)(vii) if the Company had received
adequate prior notice as required by this sentence.

        If any payment or benefit under this Section 7(d) is based on Base
Salary or other level of compensation or benefits at the time of Executive's
termination and if a reduction in such Base Salary or other level of
compensation or benefit was the basis for Executive's termination for Good
Reason, then the Base Salary or other level of compensation in effect before
such reduction shall be used to calculate payments or benefits under this
Section 7(d).

        (e)    Termination by the Company Without Cause After a Change in
Control.    The Company may terminate the employment of Executive hereunder
without Cause, simultaneously with or within 24 months following a Change in
Control, upon at least 90 days' written notice to Executive. The foregoing
notwithstanding, the Company may elect, by written notice to Executive, to
terminate Executive's positions specified in Sections 1 and 3 and all other
obligations of Executive and the Company under Section 3 at a date earlier than
the expiration of such 90-day notice period, if so specified by the Company in
the written notice, provided that Executive shall be treated as an employee of
the Company (without any assigned duties) for all other purposes of this
Agreement, including for purposes of Sections 4 and 5, from such specified date
until the expiration of such 90-day period. An election by the Company not to
extend the Term pursuant to Section 2 hereof shall be deemed to be a termination
of Executive's employment by the Company without Cause at the date of expiration
of the Term and shall be subject to this Section 7(e) if the date of such
termination coincides with or is after a Change in Control or Potential Change
in Control; provided, however, that, if Executive has attained age 65 at such
date of termination, such termination shall be deemed a Retirement of Executive.
At the time Executive's employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

(i)Executive's Compensation Accrued at Termination;

(ii)Cash in an aggregate amount equal to three times the sum of (A) Executive's
Base Salary under Section 4(a) immediately prior to termination plus (B) an
amount equal to the greater of (x) the portion of Executive's annual target
incentive compensation potentially payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the year of
termination or (y) the portion of Executive's annual incentive compensation that
became payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(e)(ii) shall be paid by the
Company not later than 15 days after Executive's termination;

12

--------------------------------------------------------------------------------

(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive's employment terminated, an amount equal to the portion
of Executive's annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination, multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;

(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and any such options granted on or after the date hereof shall
remain outstanding and exercisable until the stated expiration date of the
Option as though Executive's employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;

(v)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards including and other long-term
incentive awards is conditioned shall be deemed to have been met at target level
at the date of termination, and restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards (to the
extent then or previously earned, in the case of performance-based awards) shall
become fully vested and non-forfeitable at the date of such termination, and, in
other respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(vi)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral and all rights under the SERP
and any other benefit plan shall be governed by such plan, as modified by this
Agreement;

(vii)For purposes of the SERP, Executive will be credited with additional years
of age and/or years of Service (as defined in the SERP) if and to the extent
required so that Executive's termination will qualify as a "Retirement" within
the meaning of the SERP and so that Executive will be entitled the maximum
"Retirement Benefit" in accordance with Section 3.1 of the SERP. In addition,
the provisions of the SERP notwithstanding, the term "Average Final
Compensation" as used in the SERP shall mean the greatest of (A) Average Final
Compensation as defined in the SERP, (B) the sum of (x) Executive's Base Salary
plus (y) Executive's annual target incentive opportunity for the year in which
the Change in Control occurred (if not yet determined, then such opportunity
shall be deemed to equal the greater of the minimum annual target incentive
opportunity that would be required by this Agreement or the actual annual
incentive earned for the year immediately preceding the year in which the Change
in Control occurred), or (C) $2,000,000; and

(viii)For a period of three years after such termination (but not after
Executive attains age 65), Executive shall continue to participate in those
employee and executive benefit plans and programs under Section 5(b) to the
extent such plans and programs provide medical insurance, disability insurance
and life insurance benefits (but not other benefits, such as pension and
retirement benefits, provided under Section 5(b)) in which Executive was
participating immediately prior to termination, the terms of which allow
Executive's continued participation, as if Executive had continued in employment
with the Company during such period, and on terms no less favorable than the
terms applicable to Executive before the Change in Control; provided, however,
that such participation shall terminate, or the benefits under such plans and
programs shall be reduced, if and to the extent Executive becomes covered (or is
eligible to become covered) by plans of a subsequent employer or other entity to
which Executive provides services during such period providing comparable
benefits. If the

13

--------------------------------------------------------------------------------

terms of the Company plans and programs referred to in this
Section 7(e)(viii) do not allow Executive's continued participation, Executive
shall be paid a cash payment equivalent on an after-tax basis to the value of
the additional benefits described in this Section 7(e)(viii) Executive would
have received under such plans or programs had Executive continued to be
employed during such period, with such benefits provided by the Company at the
same times and in the same manner as such benefits would have been provided to
Executive under such plans and programs (it being understood that the value of
any insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(e)(viii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(e)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(e)(viii) if the Company had received adequate prior
notice as required by this sentence.

        If any payment or benefit under this Section 7(e) is based on Base
Salary or other level of compensation or benefits at the time of Executive's
termination and if the Company has purported to reduce Base Salary or other
level of compensation or benefits prior to such termination in a manner that
would constitute Good Reason, then the Base Salary or other level of
compensation in effect before such reduction shall be used to calculate payments
or benefits under this Section 7(e).

14

--------------------------------------------------------------------------------

        (f)    Termination by Executive for Good Reason After a Change in
Control.    Executive may terminate his employment hereunder for Good Reason,
simultaneously with or within 24 months following a Change in Control, upon
90 days' written notice to the Company; provided, however, that, if the Company
has corrected the basis for such Good Reason within 30 days after receipt of
such notice, Executive may not terminate his employment for Good Reason, and
therefore Executive's notice of termination will automatically become null and
void. At the time Executive's employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

(i)Executive's Compensation Accrued at Termination;

(ii)Cash in an aggregate amount equal to three times the sum of (A) Executive's
Base Salary under Section 4(a) immediately prior to termination plus (B) an
amount equal to the greater of (x) the portion of Executive's annual target
incentive compensation potentially payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the year of
termination or (y) the portion of Executive's annual incentive compensation that
became payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(f)(ii) shall be paid by the
Company not later than 15 days after Executive's termination;

(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive's employment terminated, an amount equal to the portion
of Executive's annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination, multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;

(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and any such options granted on or after the date hereof shall
remain outstanding and exercisable until the stated expiration date of the
Option as though Executive's employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;

(v)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(vi)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral and all rights under the SERP
and any other benefit plan shall be governed by such plan, as modified by this
Agreement;

(vii)For purposes of the SERP, Executive will be credited with additional years
of age and/or years of Service (as defined in the SERP) if and to the extent
required so that Executive's termination will qualify as a "Retirement" within
the meaning of the SERP and so that Executive will be entitled the maximum
"Retirement Benefit" in accordance with Section 3.1 of the SERP. In addition,
the provisions of the SERP notwithstanding, the term "Average Final
Compensation" as used in the SERP shall mean the greatest of (A) Average Final
Compensation as defined in the SERP, (B) the sum of (x) Executive's Base Salary
plus (y) Executive's annual target incentive opportunity for the year in which
the Change in Control occurred (if not yet determined, then such opportunity
shall be deemed to equal the greater of the minimum annual target incentive
opportunity that would be

15

--------------------------------------------------------------------------------

required by this Agreement or the actual annual incentive earned for the year
immediately preceding the year in which the Change in Control occurred), or
(C) $2,000,000; and

(viii)For a period of three years after such termination (but not after
Executive attains age 65), Executive shall continue to participate in those
employee and executive benefit plans and programs under Section 5(b) to the
extent such plans and programs provide medical insurance, disability insurance
and life insurance benefits (but not other benefits, such as pension and
retirement benefits, provided under Section 5(b)) in which Executive was
participating immediately prior to termination, the terms of which allow
Executive's continued participation, as if Executive had continued in employment
with the Company during such period, and on terms no less favorable than the
terms applicable to Executive before the Change in Control; provided, however,
that such participation shall terminate, or the benefits under such plans and
programs shall be reduced, if and to the extent Executive becomes covered (or is
eligible to become covered) by plans of a subsequent employer or other entity to
which Executive provides services during such period providing comparable
benefits. If the terms of the Company plans and programs referred to in this
Section 7(f)(viii) do not allow Executive's continued participation, Executive
shall be paid a cash payment equivalent on an after-tax basis to the value of
the additional benefits described in this Section 7(f)(viii) Executive would
have received under such plans or programs had Executive continued to be
employed during such period, with such benefits provided by the Company at the
same times and in the same manner as such benefits would have been provided to
Executive under such plans and programs (it being understood that the value of
any insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(f)(viii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(f)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(f)(viii) if the Company had received adequate prior
notice as required by this sentence.

        If any payment or benefit under this Section 7(f) is based on Base
Salary or other level of compensation or benefits at the time of Executive's
termination and if a reduction in such Base Salary or other level of
compensation or benefits was the basis for Executive's termination for Good
Reason or would otherwise constitute Good Reason, then the Base Salary or other
level of compensation in effect before such reduction shall be used to calculate
payments or benefits under this Section 7(f).

        (g)  Other Terms Relating to Certain Terminations of
Employment.    Whether a termination is deemed to be at or following a Change in
Control or Potential Change in Control for purposes of Sections 7(c), (d), (e),
or (f) is determined at the date of termination, regardless of whether the
Change in Control had occurred at the time a notice of termination was given. In
the event Executive's employment terminates for any reason set forth in
Section 7(b) through (f), Executive will be entitled to the benefit of any terms
of plans or agreements applicable to Executive which are more favorable than
those specified in this Section 7 (except in the case of annual incentives in
lieu of which amounts are paid hereunder). Amounts payable under this Section 7
following Executive's termination of employment, other than those expressly
payable on a deferred basis, will be paid as promptly as practicable after such
a termination of employment, and such amounts payable under Section 7(e) or 7(f)
will be paid in no event later than 15 days after Executive's termination of
employment unless not determinable within such period.

        8.    Definitions Relating to Termination Events.

        (a)    "Cause". For purposes of this Agreement, "Cause" shall mean
Executive's

(i)willful and continued failure to substantially perform his duties hereunder
(other than any such failure resulting from incapacity due to physical or mental
illness or disability or any failure after the issuance of a notice of
termination by Executive for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its subsidiaries, and which failure continues more than 48 hours after a
written demand for

16

--------------------------------------------------------------------------------

substantial performance is delivered to Executive by the Board, which demand
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties hereunder and the demonstrable and
material damage caused thereby; or

(ii)the willful engaging by Executive in misconduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.

        No act, or failure to act, on the part of Executive shall be deemed
"willful" unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company. Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of the resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive's counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

        (b)    "Change in Control".    For purposes of this Agreement, a "Change
in Control" shall be deemed to have occurred if, during the term of this
Agreement:

(i)any "Person," as such term is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), becomes the "Beneficial Owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company's then-outstanding securities;

(ii)during any period of twenty-four months (not including any period prior to
the effectiveness of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than (A) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in Sections (8)(b)(i), (iii) or (iv) hereof,
(B) a director nominated by any Person (including the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control or (C) a director nominated by any Person who is
the Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company's
securities) whose election by the Board or nomination for election by the
Company's stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(iii)the stockholders of the Company approve any transaction or series of
transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation and (B) after which
no Person holds 20% or more of the combined voting power of the then-outstanding
securities of the Company or such surviving entity;

(iv)the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets; or

(v)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.

17

--------------------------------------------------------------------------------



        (c)    "Compensation Accrued at Termination".    For purposes of this
Agreement, "Compensation Accrued at Termination" means the following:

(i)The unpaid portion of annual base salary at the rate payable, in accordance
with Section 4(a) hereof, at the date of Executive's termination of employment,
pro rated through such date of termination, payable in accordance with the
Company's regular pay schedule;

(ii)All earned and unpaid and/or vested, nonforfeitable amounts owing or accrued
at the date of Executive's termination of employment under any compensation and
benefit plans, programs, and arrangements set forth or referred to in Sections
4(b) and 5(a) and 5(b) hereof (including the guaranteed 2001 bonus and any
earned and vested annual incentive compensation and long-term incentive award)
in which Executive theretofore participated, payable in accordance with the
terms and conditions of the plans, programs, and arrangements (and agreements
and documents thereunder) pursuant to which such compensation and benefits were
granted or accrued; and

(iii)Reasonable business expenses and disbursements incurred by Executive prior
to Executive's termination of employment, to be reimbursed to Executive, as
authorized under Section 5(e), in accordance the Company's reimbursement
policies as in effect at the date of such termination.

        (d)    "Disability".    For purposes of this Agreement, "Disability"
means Executive's absence from the full-time performance of Executive's duties
hereunder for six consecutive months as a result of his incapacity due to
physical or mental illness or disability, and, within 30 days after written
notice of termination is thereafter given by the Company, Executive shall have
not returned to the full-time performance of such duties.

        (e)    "Good Reason".    For purposes of this Agreement, "Good Reason"
shall mean, without Executive's express written consent, the occurrence of any
of the following circumstances unless, in the case of subsections (i), (iv),
(vi) or (viii) hereof, such circumstances are fully corrected prior to the date
of termination specified in the notice of termination given in respect thereof:

(i)the assignment to Executive of duties inconsistent with Executive's position
and status hereunder, or an alteration, adverse to Executive, in the nature of
Executive's duties, responsibilities, and authorities, Executive's positions or
the conditions of Executive's employment from those specified in Section 3 or
otherwise hereunder (including the appointment of a President without
Executive's consent) (other than inadvertent actions which are promptly
remedied); for this purpose, it shall constitute "Good Reason" under this
subsection (e)(i) if (A) Executive shall be required to report to and take
direction from any person or body other than the Board of Directors of the
Company; and (B) if Executive shall be removed from the Board, from the office
of Chairman of the Board, or from any Board committee on which Executive has
served during the Term, or there occurs any failure of Executive to be
nominated, elected, reappointed or reelected as a member of the Board, as
Chairman of the Board, or as a member of any Board committee on which he has
served during the Term, including a failure of the Board or stockholders to take
such actions (notwithstanding their legal right to do so), except the foregoing
shall not constitute Good Reason if occurring in connection with the termination
of Executive's employment for Cause, Disability, Retirement, as a result of
Executive's death, or as a result of action by or with the consent of Executive;
for purposes of this Section 8(e)(i), references to the Company (and the Board
and stockholders of the Company) refer to the ultimate parent company (and its
board and stockholders) succeeding the Company following an acquisition in which
the corporate existence of the Company continues, in accordance with
Section 12(b);

(ii)(A) a reduction by the Company in Executive's Base Salary, (B) the setting
of Executive's annual target incentive opportunity or payment of earned annual
incentive in amounts less than specified under or otherwise not in conformity
with Section 4 hereof, (C) a change in compensation or benefits not in
conformity with Section 5, or (D) a reduction, after a Change in Control, in
perquisites from the level of such perquisites as in effect immediately prior to
the Change in Control or as the same may have been increased from time to time
after the Change in Control except for across-the-board perquisite reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person in control of the Company;

(iii)the relocation of the principal place of Executive's employment not in
conformity with Section 3(b) hereof; for this purpose, required travel on the
Company's business will not constitute a relocation

18

--------------------------------------------------------------------------------

so long as the extent of such travel is substantially consistent with
Executive's customary business travel obligations in periods prior to the
Effective Date;

(iv)the failure by the Company to pay to Executive any portion of Executive's
compensation or to pay to Executive any portion of an installment of deferred
compensation under any deferred compensation program of the Company within seven
days of the date such compensation is due;

(v)the failure by the Company to continue in effect any material compensation or
benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue Executive's participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive's
participation relative to other participants, as existed at the time of the
Change in Control;

(vi)the failure of the Company to obtain a satisfactory agreement from any
successor to the Company to fully assume the Company's obligations and to
perform under this Agreement, as contemplated in Section 12(b) hereof, in a form
reasonably acceptable to Executive;

(vii)any election by the Company not to extend the Term of this Agreement at the
next possible extension date under Section 2 hereof, unless Executive will have
attained age 65 at or before such extension date; or

(viii)any other failure by the Company to perform any material obligation under,
or breach by the Company of any material provision of, this Agreement.

        (f)    "Potential Change in Control".    For purposes of this Agreement,
a "Potential Change in Control" shall be deemed to have occurred if, during the
term of this Agreement:

(i)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(ii)any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

(iii)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

        (g)    "Special SERP Benefit".    For purposes of this Agreement,
"Special SERP Benefit" means:

(i)if Executive's employment terminates after the fifth (5th) anniversary of the
Effective Date, a "Retirement Benefit" as determined under the SERP but
determined by counting as "Service" for purposes of the SERP Executive's service
with IBM Corporation (aggregating 28 years of service) and by offsetting the
Retirement Benefit so determined under the SERP by Executive's vested retirement
benefits paid or payable to Executive under any qualified or non-qualified
defined benefit pension plan maintained by IBM Corporation as though such
benefits were a "Basic Plan Benefit" for purposes of the SERP (and calculated in
the form of an annual life annuity as provided for in Section (3) of the SERP);
or

(ii)if Executive's employment terminates prior to the fifth (5th) anniversary of
this Agreement pursuant to any of Sections 7(c), (d), (e) or (f) or Section 6(b)
or (c) or the non-renewal of this Agreement on or after December 31, 2003, a
"Retirement Benefit" as determined pursuant to paragraph (i) above calculated
with the following additional modifications: first, Executive's "Average Final
Compensation" as determined under the SERP shall be determined using Executive's
"Compensation" (as defined in the SERP) with IBM Corporation; second, the
resulting Retirement Benefit shall be multiplied by a fraction, the numerator of
which is the number of completed calendar months of Executive's employment with
the Company from the Effective Date to the date of termination and the
denominator of which is sixty (60).

9.Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax-Related
Provisions.

        (a)    Rabbi Trust Funded Upon Potential Change in Control.    In the
event of a Potential Change in Control or Change in Control, the Company shall,
not later than 15 days thereafter, have established one or more rabbi trusts and
shall deposit therein cash in an amount sufficient to provide for full payment
of all

19

--------------------------------------------------------------------------------


potential obligations of the Company that would arise assuming consummation of a
Change in Control, or has arisen in the case of an actual Change in Control, and
a subsequent termination of Executive's employment under Section 7(e) or 7(f).
Such rabbi trust(s) shall be irrevocable and shall provide that the Company may
not, directly or indirectly, use or recover any assets of the trust(s) until
such time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company; provided, however, that
if no Change in Control has occurred within two years after such Potential
Change in Control, such rabbi trust(s) shall at the end of such two-year period
become revocable and may thereafter be revoked by the Company.

        (b)    Gross-up If Excise Tax Would Apply.    In the event Executive
becomes entitled to any amounts or benefits payable in connection with a Change
in Control or other change in control (whether or not such amounts are payable
pursuant to this Agreement) (the "Severance Payments"), if any of such Severance
Payments are subject to the tax (the "Excise Tax") imposed by Section 4999 of
the Code (or any similar federal, state or local tax that may hereafter be
imposed), the Company shall pay to Executive at the time specified in
Section 9(b)(iii) hereof an additional amount (the "Gross-Up Payment") such that
the net amount retained by Executive, after deduction of any Excise Tax on the
Total Payments (as hereinafter defined) and any federal, state and local income
tax and Excise Tax upon the payment provided for by Section 9(b)(i), shall be
equal to the Total Payments.

(i)For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:

(A)any other payments or benefits received or to be received by Executive in
connection with a Change in Control or Executive's termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (which,
together with the Severance Payments, constitute the "Total Payments") shall be
treated as "parachute payments" within the meaning of Section 280G(b)(2) of the
Code, and all "excess parachute payments" within the meaning of
Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of nationally-recognized tax counsel selected by Executive
such other payments or benefits (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code, or are otherwise not subject to
the Excise Tax;

(B)the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (x) the total amount of the Total
Payments and (y) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 9(b)(i)(A) hereof); and

(C)the value of any non-cash benefits or any deferred payments or benefit shall
be determined by a nationally-recognized accounting firm selected by Executive
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.



(ii)For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Executive's residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of Executive's employment,
Executive shall repay to the Company within ten days after the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal and state and local
income tax imposed on the Gross-Up Payment being repaid by Executive if such
repayment results in a reduction in Excise Tax and/or federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the

20

--------------------------------------------------------------------------------

amount taken into account hereunder at the time of the termination of
Executive's employment (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional gross-up payment in respect of such excess
within ten days after the time that the amount of such excess is finally
determined.

(iii)The payments provided for in this Section 9(b) shall be made not later than
the fifteenth day following the date of Executive's termination of employment;
provided, however, that if the amount of such payments cannot be finally
determined on or before such day, the Company shall pay to Executive on such day
an estimate, as determined in good faith by the Company, of the minimum amount
of such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon as
the amount thereof can be determined but in no event later than the thirtieth
day after the date of Executive's termination of employment. In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Company to
Executive, payable on the fifteenth day after the demand by the Company
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code).

(iv)All determinations under this Section 9(b) shall be made at the expense of
the Company by a nationally recognized public accounting firm selected by
Executive, and such determination shall be binding upon Executive and the
Company.

10.Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement.

        (a)    Non-Competition.    Without the consent in writing of the Board,
Executive will not, at any time during the Term and for a period of two years
following termination of Executive's employment for any reason, acting alone or
in conjunction with others, directly or indirectly (i) engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor, or
director) in any business in which he has been directly engaged on behalf of the
Company or any affiliate, or has supervised as an executive thereof, during the
last two years prior to such termination, or which was engaged in or planned by
the Company or an affiliate at the time of such termination, in any geographic
area in which such business was conducted or planned to be conducted;
(ii) induce any customers of the Company or any of its affiliates with whom
Executive has had contacts or relationships, directly or indirectly, during and
within the scope of his employment with the Company or any of its affiliates, to
curtail or cancel their business with the Company or any such affiliate;
(iii) induce, or attempt to influence, any employee of the Company or any of its
affiliates to terminate employment; or (iv) solicit, hire or retain as an
employee or independent contractor, or assist any third party in the
solicitation, hire, or retention as an employee or independent contractor, any
person who during the previous 12 months was an employee of the Company or any
affiliate; provided, however, that the limitation contained in clause (i) above
shall not apply if Executive's employment is terminated as a result of a
termination by the Company without Cause following a Change in Control or is
terminated by Executive for Good Reason following a Change in Control; and
provided further, that activities engaged in by or on behalf of the Company are
not restricted by this covenant. The provisions of subparagraphs (i), (ii),
(iii), and (iv) above are separate and distinct commitments independent of each
of the other subparagraphs. It is agreed that the ownership of not more than one
percent of the equity securities of any company having securities listed on an
exchange or regularly traded in the over-the-counter market shall not, of
itself, be deemed inconsistent with clause (i) of this Section 10(a).

21

--------------------------------------------------------------------------------

        (b)    Non-Disclosure; Ownership of Work.    Executive shall not, at any
time during the Term and thereafter (including following Executive's termination
of employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed or is
not otherwise in the public domain, except as required by law or pursuant to
legal process. In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as "Inventions") that Executive has conceived or made
during the Term; provided, however, that in this context "Inventions" are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive's work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company's property rather than
Executive's. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

        (c)    Cooperation With Regard to Litigation.    Executive agrees to
cooperate with the Company, during the Term and thereafter (including following
Executive's termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account Executive's post-termination responsibilities and
obligations. The Company agrees to reimburse Executive, on an after-tax basis,
for all expenses actually incurred in connection with his provision of testimony
or assistance.

        (d)    Non-Disparagement.    Executive shall not, at any time during the
Term and thereafter make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company, its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, nor shall Executive's successor
in office make any such statements or representations regarding Executive.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive or his successor from making truthful statements that are required by
applicable law, regulation or legal process.

        (e)    Release of Employment Claims.    Executive agrees, as a condition
to receipt of any termination payments and benefits provided for in Sections 6
and 7 herein (other than Compensation Accrued at Termination) (the "Termination
Benefits"), that he will execute a general release in the standard form employed
by the Company, releasing any and all claims arising out of Executive's
employment (other than enforcement of this Agreement and other than with respect
to vested rights or rights provided for under any benefit plan or arrangement of
the Company).

        (f)    Forfeiture of Outstanding Options.    The provisions of Sections
6 and 7 notwithstanding, if Executive willfully and materially fails to
substantially comply with any restrictive covenant under this Section 10, all
options to purchase Common Stock granted by the Company and then held by
Executive or a transferee of Executive shall be immediately forfeited and
thereupon such options shall be cancelled. Notwithstanding the foregoing,
Executive shall not forfeit any option unless and until there shall have been
delivered to him, within six months after the Board (i) had knowledge of conduct
or an event allegedly constituting grounds for such forfeiture and (ii) had
reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Board (excluding Executive) at a meeting of the Board
called and held for such purpose (after giving Executive reasonable notice
specifying the nature of the grounds for such forfeiture and not less than
30 days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Board) finding that, in the good faith opinion of the Board,
Executive has engaged and continues to engage in conduct set forth in this
Section 10(f) which constitutes grounds for forfeiture of Executive's options;
provided, however, that if any option is exercised after delivery of such notice
and the Board subsequently makes the determination described in this sentence,
Executive shall be required to pay to the Company an amount equal to the
difference between the aggregate

22

--------------------------------------------------------------------------------


value of the shares acquired upon such exercise at the date of the Board
determination and the aggregate exercise price paid by Executive. Any such
forfeiture shall apply to such options notwithstanding any term or provision of
any option agreement. In addition, options granted to Executive on or after the
Effective Date, and gains resulting from the exercise of such options, shall be
subject to forfeiture in accordance with the Company's standard policies
relating to such forfeitures and clawbacks, as such policies are in effect at
the time of grant of such options.

        (g)    Survival.    The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.

        11.    Governing Law; Disputes; Arbitration.    

        (a)    Governing Law.    This Agreement is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Delaware, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof. If any court
determines that any provision of Section 10 is unenforceable because of the
duration or geographic scope of such provision, it is the parties' intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.

        (b)    Reimbursement of Expenses in Enforcing Rights.    All reasonable
costs and expenses (including fees and disbursements of counsel) incurred by
Executive in negotiating this Agreement (up to a maximum of $15,000) and
thereafter seeking to interpret this Agreement or enforce rights pursuant to
this Agreement shall be paid on behalf of or reimbursed to Executive promptly by
the Company, whether or not Executive is successful in asserting such rights;
provided, however, that no reimbursement shall be made of such expenses relating
to any unsuccessful assertion of rights if and to the extent that Executive's
assertion of such rights was in bad faith or frivolous, as determined by
arbitrators in accordance with Section 11(c) or a court having jurisdiction over
the matter.

        (c)    Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Fairfield CT by three arbitrators in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrators' award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of Connecticut,
(ii) any of the courts of the State of Connecticut, or (iii) any other court
having jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Subject to Section 11(b), the Company shall bear all costs and
expenses arising in connection with any arbitration proceeding pursuant to this
Section 11. Notwithstanding any provision in this Section 11, Executive shall be
paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.

        (d)    Interest on Unpaid Amounts.    Any amount which has become
payable pursuant to the terms of this Agreement or any decision by arbitrators
or judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company's principal bank.

        12.    Miscellaneous.    

        (a)    Integration.    This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the employment of Executive by the Company, any parent or predecessor company,
and the Company's subsidiaries during the Term, except for contracts relating to
compensation under executive compensation and employee benefit plans of the
Company and its

23

--------------------------------------------------------------------------------

subsidiaries. The foregoing notwithstanding, Executive shall not participate in
the Company's Employee Protection Plan unless the aggregate benefits provided
under such plan would exceed the aggregate benefits provided to Executive under
this Agreement upon termination of employment. Executive shall remain entitled
to any right or benefit under a Change-in-Control Agreement executed by the
Company, for so long as such Change-in-Control Agreement remains in effect, if
and to the extent that such right or benefit is more favorable than a
corresponding provision of this Agreement, but no payment or benefit under the
Change-in-Control Agreement shall be made or extended which duplicates any
payment or benefit hereunder. If and to the extent that this Agreement may
provide enhanced benefits to Executive under the SERP which benefits are not
explicitly provided for under the SERP, the SERP shall be deemed amended by this
Agreement (but only insofar as it pertains to Executive). This Agreement
constitutes the entire agreement among the parties with respect to the matters
herein provided, and no modification or waiver of any provision hereof shall be
effective unless in writing and signed by the parties hereto. Executive shall
not be entitled to any payment or benefit under this Agreement which duplicates
a payment or benefit received or receivable by Executive under such prior
agreements and understandings or under any benefit or compensation plan of the
Company.

        (b)    Successors; Transferability.    The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of the Company continues)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, "Company" shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company's rights and obligations hereunder.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 12(c).

        (c)    Beneficiaries.    Executive shall be entitled to designate (and
change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive's death.

        (d)    Notices.    Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed

24

--------------------------------------------------------------------------------


to such party at the address set forth below or at such other address as may be
designated by such party by like notice:

    If to the Company:                   IMS HEALTH, INC.
1499 Post Road
Fairfield, CT 06824
Attention: General Counsel                   If to Executive:                  
David M. Thomas
1499 Post Road
Fairfield, CT 06824    

        If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. In the case of Federal Express or
other similar overnight service, such notice or advice shall be effective when
sent, and, in the cases of certified or registered mail, shall be effective two
days after deposit into the mails by delivery to the U.S. Post Office.

        (e)    Reformation.    The invalidity of any portion of this Agreement
shall not deemed to render the remainder of this Agreement invalid.

        (f)    Headings.    The headings of this Agreement are for convenience
of reference only and do not constitute a part hereof.

        (g)    No General Waivers.    The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

        (h)    No Obligation To Mitigate.    Executive shall not be required to
seek other employment or otherwise to mitigate Executive's damages upon any
termination of employment; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits that are
substantially similar to the benefits referred to in Section 5(b) hereof, any
such benefits to be provided by the Company to Executive following the Term
shall be correspondingly reduced.

        (i)    Offsets; Withholding.    The amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
other than with respect to any amounts that are owed to the Company by Executive
due to his receipt of funds as a result of his fraudulent activity. The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Sections 6 and 7,
or otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.

        (j)    Successors and Assigns.    This Agreement shall be binding upon
and shall inure to the benefit of Executive, his heirs, executors,
administrators and beneficiaries, and shall be binding upon and inure to the
benefit of the Company and its successors and assigns.

        (k)    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        (l)    Due Authority and Execution.    The execution, delivery and
performance of this Agreement has been duly authorized by the Company and this
Agreement represents the valid, legal and binding obligation of the Company,
enforceable against the Company according to its terms.

        (m)    Representations of Executive.    Executive represents and
warrants to the Company that he has the legal right to enter into this Agreement
and to perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written

25

--------------------------------------------------------------------------------


or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive's part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 7(a) and shall have no further obligations to Executive hereunder.
Notwithstanding a termination by the Company under this Section 12(m),
Executive's obligations under Section 10 of this Agreement shall survive such
termination.

        13.    Indemnification.    

        All rights to indemnification by the Company now existing in favor of
Executive as provided in the Company's Certificate of Incorporation or By-laws
or pursuant to other agreements in effect on or immediately prior to the
Effective Date shall continue in full force and effect from the Effective Date
(including all periods after the expiration of the Term), and the Company shall
also advance expenses for which indemnification may be ultimately claimed as
such expenses are incurred to the fullest extent permitted under applicable law,
subject to any requirement that Executive provide an undertaking to repay such
advances if it is ultimately determined that Executive is not entitled to
indemnification; provided, however, that any determination required to be made
with respect to whether Executive's conduct complies with the standards required
to be met as a condition of indemnification or advancement of expenses under
applicable law and the Company's Certificate of Incorporation, By-laws, or other
agreement shall be made by independent counsel mutually acceptable to Executive
and the Company (except to the extent otherwise required by law). After the date
hereof, the Company shall not amend its Certificate of Incorporation or By-laws
or any agreement in any manner which adversely affects the rights of Executive
to indemnification thereunder. Any provision contained herein notwithstanding,
this Agreement shall not limit or reduce any rights of Executive to
indemnification pursuant to applicable law. In addition, the Company will
maintain directors' and officers' liability insurance in effect and covering
acts and omissions of Executive during the Term and for a period of six years
thereafter on terms substantially no less favorable than those in effect on the
Effective Date.

        IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company
has caused this amended and restated Employment Agreement to be duly executed as
of the effective date hereof specified in the first paragraph hereof.

    IMS HEALTH, INC.
 
 
By:
 
/s/  M. BERNARD PUCKETT      

--------------------------------------------------------------------------------

Name: M. Bernard Puckett
Title: Chairman, Compensation and Benefits Committee
 
 
EXECUTIVE
 
 
/s/  DAVID M. THOMAS      

--------------------------------------------------------------------------------

David M. Thomas


26

--------------------------------------------------------------------------------



QuickLinks


IMS HEALTH, INC. Employment Agreement for David M. Thomas As Amended and
Restated at December 3, 2002
IMS HEALTH, INC.
W I T N E S S E T H
